UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1149


SUSAN NEAL MATOUSEK,

                    Plaintiff - Appellant,

             v.

SUNTRUST; CEO WILLIAM R. JONES,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:18-cv-00620-RAJ-LRL)


Submitted: June 13, 2019                                          Decided: July 2, 2019


Before KING, DIAZ, and THACKER, Circuit Judges.


Dismissed and remanded with instructions by unpublished per curiam opinion.


Susan Neal Matousek, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Susan Neal Matousek seeks to appeal the district court’s order dismissing her civil

complaint without prejudice for lack of subject matter jurisdiction. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). Because it is

possible that Matousek could cure the defects in her complaint through amendment, the

order she seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-25,

628-30 (4th Cir. 2015); Blitz v. Napolitano, 700 F.3d 733, 738 (4th Cir. 2012); Domino

Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

Accordingly, we dismiss the appeal for lack of jurisdiction and remand the case to the

district court with instructions to allow Matousek to file an amended complaint.

See Goode, 807 F.3d at 630. We deny Matousek’s motion for initial hearing en banc,

deny her motions to appoint counsel, deny her motion to suspend cases, and dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                 DISMISSED AND REMANDED WITH INSTRUCTIONS




                                            2